In an action, inter alia, to declare that certain restrictive covenants contained in agreements between *822the plaintiff and defendant Reed, Roberts Associates, Inc., are void, the parties cross-appeal from a judgment of the Supreme Court, Nassau County, dated September 24, 1976, which, after a nonjury trial, (1) awarded the plaintiff $11,250, plus interest, and (2) declared that the restrictive covenant contained in paragraph 3(A) of the supplemental agreement was valid. Judgment affirmed, without costs or disbursements, upon the opinion of Mr. Justice Niehoff at Trial Term. Latham, J. P., Rabin, Titone and O’Connor, JJ., concur.